DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/11/2022 has been entered.  Claims 12-14 are newly added; claims 1-14 are pending in the Application.  The amendments to the claims have obviated the nonstatutory double patenting rejections previously set forth in the Non-Final Office Action mailed 11/12/2021.

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.
Zborschil has been shown to teach the added limitations.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al. (US 5709110) in view of Zborschil (US 5427364).
Regarding these claims Greenfield teaches:
1. A locking assembly for locking a portable electronic device to a work surface, the locking assembly comprising: 
a clamp assembly (40) for placement adjacent to the work surface (41); and 
a connector (38) extending from a first connector end (74) that is pivotally connected to the clamp assembly (at 70/72) to a second end (86) for being connected to the portable electronic device, to secure the portable electronic device to the work surface (is capable of; clearly seen in Figs).  
2. The locking assembly of Claim 1, wherein the first connector end is pivotally connected to one of the clamp assembly or the locking mechanism at a first pivot connector about a first axis (vertical in Fig 1) and wherein the second end includes a second pivot connector (84) for being pivotally connected to the provided portable electronic device about a second axis (vertical in Fig 1).  
3. The locking assembly of Claim 2, wherein the first axis is parallel to the second axis (clearly seen in Fig 1).  
11. The locking assembly of Claim 1, wherein the connector includes a connection key (lower end of 88; Figs 6&8) disposed on the second connector end and a keyway (aperture in upper end of 80; Figs 6&8) for connection to the portable electronic device, wherein the key and keyway can be selectively locked together to secure the portable electronic device to the clamp assembly (is capable of via 90; clearly seen in Figs).
 
 Greenfield does not explicitly teach the claimed clamp assembly.  Zborschil teaches that it is well known in the art to provide:
1. the clamp assembly including a bar (5) extending between a first end (top; Fig 1) and a second end (bottom; Fig 1);
the clamp assembly further including a first jaw (3) and a second jaw (4) extending outwardly from the bar in spaced relationship to one another (clearly seen in Fig 1); 
at least one of the first jaw or the second jaw moveable along the bar (at 15) between the first and second ends for clamping a work surface between the first and second jaws (is capable of); 
a locking mechanism (2) interchangeable from an unlocked condition to a locked condition for selectively locking the relative positioning between the first jaw and the second jaw (is capable of; 3:35-55).
5. The locking assembly of Claim 2, wherein the first jaw extends from the elongated bar to a first pad (22; wherein “pad” is being interpreted as a “surface”) extending towards and facing the second jaw and the second jaw extends from the elongated bar to a second pad (21) extending towards and facing the first pad, and wherein the first pad connects to the first jaw with a first pin (25) that permits pivotal movement of the first pad (is capable of) and wherein the second pad connects to the second jaw with a second pin (6+26) that permits pivotal movement of the second pad (is capable of).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the clamp assembly of Greenfield to incorporate the teachings of Zborschil and provide the structure recited above.  Doing so would provide a way to secure the connector to the work surface in a non-destructive manner, i.e. not have to drill a hole through it.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Zborschil and Avganim (US 9598883).
Regarding this claim Greenfield in view of Zborschil teaches each and every limitation of claim 3 as noted above, but does not explicitly teach:
4. The locking assembly of Claim 3, wherein the connector includes a connection strip extending between the first pivot connector and the second pivot connector, the connection strip defining a flattened shape that is semi-rigid in directions perpendicular to the first and second axes and less rigid in directions parallel to the first and second axes.

Avganim teaches that it is well known in the art to provide locking assemblies of this type in which the connector is a strip extending between a first pivot connector (at 24) and a second pivot connector (wherein 18 connects to 10), wherein the strip defines a flattened shape that is semi-rigid in directions perpendicular to the first and second axes (left-right in Fig 1D) and less rigid in directions parallel to the first and second axes (into the page in Fig 1D) (the rigidity is inherent in the shape of the arm 18 and because it is made of “a flexible yet durable and strong material”; 3:4-7).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Greenfield in view of Zborschil and provide the connector be a flat strip instead of a cable.  Doing so is considered a simple substitution of one known element for another which would provide predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Zborschil and Bennett (US 4570465).
Regarding this claim Greenfield in view of Zborschil teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
6. The locking assembly of Claim 1, wherein the connector further includes a connection bracket having a plurality of adjustable clamps for connection to a plurality of different locations of the portable electronic device.  

Bennett teaches that it is conceptually well known in the art to provide clamping connectors which have a central bracket (main cable 12) having a plurality of adjustable clamps (multiple auxiliary cables; Fig 1) which are capable of being connected to a plurality of different locations on a portable device.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Greenfield in view of Zborschil to incorporate the teachings of Bennett and provide for the connector have multiple adjustable clamps.  Doing so would allow the user to more securely lock the electronic device to the work surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Zborschil and Trotsky et al. (US 20140259568).
Regarding this claim Greenfield in view of Zborschil teaches each and every limitation of claim 1 as noted above, but does not explicitly teach: 
7. The locking assembly of Claim 1, wherein the first jaw and second jaw are foldable into a position substantially parallel to the bar.  

Trotsky teaches that it is well known in the art of clamps to provide clamping assemblies in which first and second jaws (6 and 10) which are connected to a central bar (14) may be folded into a position substantially parallel to said bar (clearly seen in Figs 8&9).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Greenfield in view of Zborschil to incorporate the teachings of Trotski and provide for the first and second jaws be folded parallel to the bar.  Doing so would allow the clamping assembly to be more compact when not in use, thereby making storage and shipping/transporting of the device more efficient. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Zborschil.
Regarding this claim Greenfield in view of Zborschil teaches each and every limitation of claim 1 as noted above, and Greenfield continues to teach a connection plate (34) connected to the electronic device with an adhesive (46), but does not explicitly teach:
8. The locking assembly of Claim 1, wherein the connection plate is further connected to a connection strip with a rivet that permits pivotal movement between the connection strip and the connection plate.  

Greenfield does, however, teach a connection between the connection plate (34) and a connection strip (48) which permits pivotal movement (via 80, 82, and 84).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Greenfield in view of Zborschil to provide the connection between the connection strip and connection plate be of any type which would allow pivotal movement, including utilizing a rivet.  Doing so is considered a simple substitution of one known element for another to obtain predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Zborschil and Hooper (US 20070007704).
Regarding this claim Greenfield in view of Zborschil teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
9. The locking assembly of Claim 1, further including a lead screw located in the bar and a lead screw motor for rotating the lead screw, wherein rotation of the lead screw by the lead screw motor moves at least one of the first jaw and the second jaw.  

Hooper teaches that it is well known in the art to provide clamping assemblies in which on jaw moves towards another along a bar via a lead screw (22) which is rotated by a screw motor (30).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Greenfield in view of Zborschil to incorporate the teachings of Hooper and provide the movement of the jaw be automated with a lead screw turned by a motor.  Doing so would automate the process of clamping the assembly to the work surface, thereby allowing the operator to clamp the device to the work surface with very little effort. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Zborschil and Yang (US 4691907).
Regarding this claim Greenfield in view of Zborschil teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
10. The locking assembly of Claim 1, wherein the first jaw includes a first pad in a facing relationship to the second jaw and the second jaw includes a pair of second pads in a facing relationship with the first jaw.  

Yang teaches that it is well known in the art to provide clamp assemblies of this type wherein at least one of the opposing jaws comprises two pads (clearly seen in Figs 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Greenfield in view of Zborschil to incorporate the teachings of Yang and provide the second jaw be provided with a pair of second pads.  Doing so would allow the clamp assembly to more easily account for any minor irregularities on the work surface and conform thereto, thereby ensuring a more secure connection between the clamp assembly and the work surface.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723